Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 1 of 11




                     EXHIBITMM
               Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 2 of 11

Sharon LeFeave

From:
Sent:
                                   . i~' Jti1r;~b~?;;fng,
                                   C:IYb..
                                   \~~~eSday, August 01, 2018
                                                                ieldcityhall.com>
                                                                 1:17 AM
To:                                Ibrri@'bFGdeuroo!:g.an.c.Qf,l';l
Cc:                                slefeave@brodeurmcgan.com; Sheehan, Kathleen
Subject:                           Williams, Jean matter
Attachments:                       Williams - MUNIS pay codes redacted.pdf



Good morning Attorney Brodeur-McGan,

Enclosed, please find the MUNIS pay codes referenced in your meeting yesterday with Attorney Sheehan regarding the
Jean Williams matter.

Thank you,

Julia

Julia Glybin, Law Clerk
City of Springfield Law Department
1600 E Columbus Avenue
Springfield, MA 01103
(413) 787-6331
j glybin@springfie1dcityhall.com




                                                          1
                                            Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 3 of 11
                         ·   ..   ----            __       ---_.
                                         -- -._-.---_.-.--_.       .     .•.           __   ._._--------~          _~~




           OS/22/20J.8 J.0:03
           fcm                                                 l
                                                               CITY OF SPRINGFIELD
                                                               PAY MASTER                                                                                                                         I
                                                                                                                                                                                                  P      J.
                                                                                                                                                                                                  prpaytyp

           Code Description                                            Org           Object Cat Ta:lt ATE Calc Factor CoI!IP F                                           Amount Project str:ing
                 ------------- - - - - --- -                                                      -    -           --                                    ---




_._---_..._..._..._---_.-------_._---_.                                ._--_.~~.~~~,-~~.               ...._...._..._.._._---_...
                                                                                               ---_.~~.-                            ~-~.¥~.~   .. ..... ..........-_.---_.
                                                                                                                                               ~   '~-
                                                                         Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 4 of 11




                  06/22/2018 10;03
                  fem.                                                          I
                                                                                CITY OF SPR:INGF:tELD
                                                                                PAY MASTER                                                                                                                     IF     2
                                                                                                                                                                                                               prpaytyp


                                                                                    Org      Ohj ect Cat   T~    ATE Calc Factor Camp 11'   Amount Project String
                  Code Descx:iption                                                                                                                ,




---_.__._   _._    _._   ~   .."'._.•.__   _._----._ _._ .. __ ._   _._-~~-~~                              -~--_._-_._---                                 ~-~~~~~   ~.~.~.-_   ..   ~-_.   __   _..   _---_.
                                          Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 5 of 11




         06j22j20~8               ~O~03
         fcm
                                                  c:ITY OF SPRINGFIELD
                                                 . 1PAY MASTER                                                                          I
                                                                                                                                        I>     3
                                                                                                                                        prpaytyp

         Code Description                           Org          Object.. Cat Tax ATE Calc Factor Comp F   Amount Project String
                .:.;   .......   ..•.




._ - - - - _   _._ _ .                                                                                                             - - - - _. .-.-   .
                     Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 6 of 11




OS/22/2018
fc:m
             10~03
                            ICITY OF SPRINGFIELD
                             PAY MASTER
                                                                                                                        p        4
                                                                                                                      ] p:z:paytyp


Code Des=iption.                Org       Object cat Tax ATB ca1c Factor Comp F               Amount Project String




                                          ....................._---_   __._-------_   _   _   __ __ - - - -
                                                                                                .. ..
                               Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 7 of 11




            06/22/2018 10:03           CITY OF SPRINGFIELD                                                                         p      5
            fcm                       IPAY MASTER                                                                                 jpzpaytyp
            Code Description              Org       Obj ect Cat Tax ATe Calc Factor Camp F   Amount Proj ect String




                                                                                                                            ,
                                                                                                                      roo   ;~~




.- - - ..--.........__ ._--                                                     ..-_._--_._        _._._   _   _ - - - - - - _.
                                        Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 8 of 11
                                                                                                                                      ....   _._------_.



                     06/22/2018 10:03
                     fcm                       !crn OF SPRINGFIELD
                                               PAY MASTER.                                                                                                                                               Ip      Ii
                                                                                                                                                                                                          prpaytyp

                     Code Description            O:r:g-                 Obj ect Cat Tax ATE Calc Factor Comp F                        A!nount Project String




......   _ _..•._   _-_ _ _------_.
                         •..
                                                          .'H.   H••'    ~,.~   __ •   "_H_ _ H_ _H   ·~~   __ ._._~   ~~_,~~~   .   .. _._._.._. __ .   ••_._•••_._ .•_•••••••_•• ~_.,   .
                                                                                                                                                                                              -------_.._••..••..•.•..........
                            Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 9 of 11




         OS/22/2018 10:03
         fcm                       Icrn   OF SPlUNGPIELD
                                   PAY MASTER                                                                                                          II'     7
                                                                                                                                                        prpaytyp

         Code Description            Org        Object Cat Tax ATE Calc Factor Comp F    Amount Project string
         -
             ..   l   ...                        •   ":l        il:..      ,.,,   ••••     :; ,t
          760 ME.~S NRQ                         507500 4,   T   N   62   1.0000 l.0000     6.00
          76J. MEALS NRQ                        507500 6    T   N   62   LOOOO 1.0000      5.00




                                                                                              --_..._...............................................   ._----------
--_......_-----------_.
                                                                                        Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 10 of 11




                                   OS/22/20~8
                                   fcm
                                                                           U;03
                                                                                                I
                                                                                                CITY OF SPRINGF:DSLD
                                                                                                PAY:MASTER                                                                                        l
                                                                                                                                                                                                  l?       8
                                                                                                                                                                                                  prpa.yt:yp

                                   Code Description                                                 Org      Object Cat Tax AXB calc Factor COlIIp F   Am01Jnt Proj ect String




                                                                                                                                                           --_     _.-._----_                 ._------
                                                                                                                                                                                 _.---_._.._ __
......   .....   ••••• ,~ •••••   ~.~h• • • _.~•• ~ •• •   •• -..   . ."   _ _" ~ ~ ~
                                   Case 3:16-cv-30179-KAR Document 41-31 Filed 01/09/19 Page 11 of 11




                                           ICI'l'Y
OS/22/2018
fcm
               ~0:03                                 OF SPlUNGF:!:ELD
                                           {PAY MASTER.                                                                                              !
                                                                                                                                                     p       9
                                                                                                                                                     Pl:Paytyp

Code Description                               Org         Object Cat T<O!: A'l'B ca1.c Faetor Comp F   Amount Project String




                                            ---------_......_.......   _-_._----_.._-_...__--_.
                                                                                           .
                                                                                                             ...   -   '~"""'-'~--""   --   """"-'



    _"~"M""M_ _ ~"~"'_"_""'_"""""""'--'
